Monteagle Funds Monteagle Quality Growth Fund Supplement dated July 11, 2014 to the Prospectus and Statement of Additional Information dated December 30, 2013 All references to Daniel Kallus, former Partner and Director of Equity Investments of Garcia Hamilton & Associates, L.P., and all related information regarding Mr. Kallus are hereby removed from the Prospectus for the Monteagle Quality Growth Fund (the “Prospectus”) and related Statement of Additional Information. Additionally, the title of Curt Rohrman, CFA, in the Prospectus and related Statement of Additional Information is hereby changed to Partner and Director of Equity Investments. Monteagle Funds 1-888-263-5593 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
